08-2667-pr
         Blaylock v. Borden

                                   UNITED STATES COURT OF APPEALS
                                         F OR T HE S ECOND C IRCUIT

                                                  SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS C OURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS C OURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 2 nd day of February, two thousand and ten.

         Present: RICHARD C. WESLEY,
                  GERARD E. LYNCH,
                                Circuit Judges,
                  MARK R. KRAVITZ,
                                District Judge. *
         ________________________________________________

         MICHAEL BLAYLOCK,
                                         Plaintiff-Appellant,

                         - v. -                                                  (08-2667-pr)

         CORRECTIONAL OFFICER BARRY BORDEN,
         SERGEANT JOHN SWANSON, DR. JOHN
         SUPPLE, AND JANE DOE, of Fishkill
         Correctional Facility, in their
         individual and official capacities,
                           Defendants-Appellees. **
         __________________________________________________

         Appearing for Appellant:                        MICHAEL BLAYLOCK, pro se, Staten
                                                         Island, New York.



                 *
                 The Honorable Mark R. Kravitz, of the United States District Court
         for the District of Connecticut, sitting by designation.

                 **
                  The Clerk of the Court is directed to amend the official caption as
         set forth above.

                                                            1
     Appearing for Appellee:       RICHARD O. JACKSON, Assistant
                                   Solicitor General, for Andrew M.
                                   Cuomo, Attorney General of the
                                   State of New York, New York, New
                                   York.

          Appeal from the United States District Court for the
     Southern District of New York (Chin, J.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the judgment of the United States District

 3   Court for the Southern District of New York be AFFIRMED.

 4       Plaintiff Michael Blaylock appeals from the April 16,

 5   2008 judgment of the district court, granting defendants’

 6   motion for summary judgment and dismissing his complaint

 7   with prejudice.   Plaintiff’s complaint alleged that

 8   defendants violated his Eighth and Fourteenth Amendment

 9   rights by failing to prevent another inmate from assaulting

10   him, acting with deliberate indifference towards his medical

11   needs, and causing him to be wrongfully disciplined.    He

12   also asserted a violation of New York State Correction Law §

13   137, arguing defendants failed to provide him with a safe

14   and secure environment. 1   We presume the parties’


         1
           The district court granted defendants’ motion to
     dismiss plaintiff’s state law claim for lack of subject
     matter jurisdiction. The district court also denied
     plaintiff’s motion for leave to amend his complaint.
     Plaintiff does not address these dispositions before this
     Court, therefore they are deemed abandoned. See Pabon v.
     Wright, 459 F.3d 241, 247 (2d Cir. 2006). Similarly,

                                    2
 1   familiarity with the underlying facts, the procedural

 2   history of the case, and the issues on appeal.

 3           This Court reviews a grant of summary judgment de

 4   novo.     Anderson v. Recore, 446 F.3d 324, 328 (2d Cir. 2006).

 5   We construe the evidence, as we must, in the light most

 6   favorable to the non-moving party.     Id.   On appeal,

 7   plaintiff contends that summary judgment was improperly

 8   granted to defendants because the district court

 9   impermissibly resolved factual issues against him.        We

10   disagree.     The district court applied the appropriate

11   standard in granting summary judgment to defendants and

12   explicitly resolved all conflicts in the evidence in favor

13   of plaintiff.

14       As the district court noted, “not . . . every injury

15   suffered by one prisoner at the hands of another . . .

16   translates into constitutional liability for prison

17   officials . . . .”     Farmer v. Brennan, 511 U.S. 825, 834

18   (1994).     The district court properly determined that no

19   reasonable jury could find that plaintiff’s conditions of

20   confinement posed a substantial risk of serious harm or that


     plaintiff does not appeal his due process claim arising from
     the disciplinary hearing following his altercation with his
     fellow inmate. This claim too is deemed abandoned on
     appeal. See id.

                                     3
 1   defendants acted with deliberate indifference to that risk.

 2   See id.

 3       The record supports the district court’s grant of

 4   summary judgment to defendants on plaintiff’s claim that he

 5   was denied proper medical care.   Plaintiff’s claim regarding

 6   the alleged deprivation of medical care fails, as a matter

 7   of law.   See Salahuddin v. Goord, 467 F.3d 263, 279-81 (2d

 8   Cir. 2006).

 9       The Court has reviewed Plaintiff’s remaining arguments

10   and finds them to be without merit.   Accordingly, for

11   substantially the reasons stated in the thorough and well

12   reasoned opinion of the lower court, the judgment of the

13   district court is hereby AFFIRMED.

14

15                               For the Court
16                               Catherine O’Hagan Wolfe, Clerk
17
18
19




                                   4